DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 1 objected to because of the following informalities:  Applicant recites “condtion” in line 13 where applicant intended “condition.”  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Applicant recites in line 1, “A filterwell dispensing cartridge holder 10 engageable…” where it appears applicant intended “A filterwell dispensing cartridge holder [[10]] engageable….”. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 is considered vague and indefinite because it recites “a first dispensing cartridge” in lines 2-3 and “a second dispensing cartridge” in line 4. It is unclear if the recited cartridges refer to the cartridges recited in claim 1 or to different cartridges.  For examination purposes the claims will be considered to refer to the cartridges previously recited and therefore recite “[[a]]the first dispensing cartridge” and “[[a]]the second dispensing cartridge,” respectively.
	Claim 5 is considered vague and indefinite because it recites “a first dispensing cartridge” in line 2 and “a second dispensing cartridge” in line 4. It is unclear if the recited cartridges refer to the cartridges recited in claim 1 or to different cartridges.  For examination purposes the claims will be considered to refer to the cartridges previously recited and therefore recite “[[a]]the first dispensing cartridge” and “[[a]]the second dispensing cartridge,” respectively.
	Claim 20 is considered vague and indefinite because it recites a dispensing cartridge” in lines 4-5. It is unclear if the recited cartridge refers to the cartridge previously recited in line 4 of claim 20 or to a different cartridge.  For examination purposes the claim will be considered to refer to the cartridge previously recited in line 4 of claim 20 and therefore recite “[[a]]the dispensing cartridge.” 

Allowable Subject Matter
Claims 1-2, 4, 6-19 and 21-23 are allowed.
  	The following is a statement of reasons for the indication of allowable subject matter:  Per claim 1, while it is known in the art to provide a filterwell dispensing cartridge holder engageable with a vertical extending water filter cartridge with the filterwell dispensing cartridge holder comprising:
a panel abuttable against the vertical extending water filter cartridge with  a portion of said panel limiting upward axial displacement of the filterwell dispensing  cartridge holder, a pair of arms extending from said panel with said pair arms compressively engageable with the vertically extending water filter cartridge to maintain the filterwell dispensing cartridge holder proximate the water filter cartridge; and a first dispensing cartridge holder on said panel for supporting a dispensing cartridge in a first dispensing position;  (see, for example, US 6,685,827 to King) in the examiner’s opinion the prior art fails to teach or render obvious the holder further comprising the panel having an arcuate face and abuttable against a set of pleats of the cartridge, a further portion of said panel limiting downward displacement of the filterwell dispensing cartridge holder;
and a second dispensing cartridge holder for supporting a second dispensing cartridge thereon in a second dispensing condition.

an elongated panel  mateable along a peripheral length of vertical extending cylindrical water filter cartridge with the elongated panel having a water filter cartridge facing  side and a dispensing cartridge support side; (see, for example, US 6,685,827 to King) in the examiner’s opinion the prior art fails to teach or render obvious the holder further comprising the panel having an arcuate face; 
a toe extending from a bottom end of the elongated panel to limit downward displacement of the dispensing cartridge holder;
a lip extending from a top end of the panel to limit upward displacement of said dispensing cartridge holder;
a rib extending from the arcuate panel for maintaining the orientation of the dispensing cartridge holder with respect to the vertical extending cylindrical water filter cartridge; 
a first arcuate arm extending from a first side of the elongated panel with the first arcuate arm having a hinge for folding a portion of the first arcuate arm inward for transporting or outward for filterwell use;
a second arcuate arm extending from a further side of the panel with the second

a first set of resilient dispensing cartridge engaging arms extending radially
outward from said arcuate panel for supporting a first dispensing cartridge in a belowwater condtion;
a second set of resilient dispensing cartridge engaging arms extending radiallyoutward from said arcuate panel for supporting a second dispensing cartridge in a belowwater condtion; and
an arcuate lip located on a top end of the panel to limit upward displacement ofthe dispensing cartridge holder.
 	Per claim 21, while it is known in the art to provide a filterwell dispensing cartridge holder engageable with a water filter cartridge in a filterwell with the filterwell dispensing cartridge holder comprising: a panel having a face  abuttable against the water filter cartridge, a pair of arms extending from said panel with said pair of arms compressively engageable   with the water filter cartridge to hug and maintain the filterwell dispensing cartridge holder proximate the water filter cartridge; and at least one cartridge holder on said panel with said at least one cartridge holder supporting a dispenser  cartridge in a dispensing position on the filterwell dispensing 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/31/21